Citation Nr: 1721681	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a gynecological disorder.

2.  Entitlement to service connection for a gynecological disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to a compensable rating for service-connected hemorrhoids.

5.  Entitlement to a compensable rating for a service-connection right toe disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from September 2000 to March 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2016, the RO granted service connection for an acquired psychiatric disability, a lumbar spine disability, and a left hip disability.  This represents a complete grant of his appeal in regard to these claims.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  These issues are no longer before the Board.  

In a June 2016 rating decision, the RO granted service connection for an acquired psychiatric disability, a lumbar spine disability, bilateral lower extremity radiculopathy, and a left hip disability.  The Veteran responded in a timely November 2016 Notice of Disagreement (NOD) form regarding the initial ratings assigned, so within one year of notification of that decision, to initiate an appeal.  38 C.F.R. § 20.201 (2016).  The AOJ has not yet issued a statement of the case (SOC) on these issues.  Ordinarily the Veteran's claims should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes this issue is on appeal.  Furthermore, in a November 2016 letter, the RO advised the Veteran that her NOD had been received and that additional action was pending.  Thus, a remand of the Veteran's claims for increased ratings is not necessary at this time.

The issue of entitlement to service connection for gynecological disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the Veteran's claim for service connection for a gynecological disorder was denied as the evidence failed to that her gynecological disorder was due to her active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the May 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a gynecological disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Resolving all doubt in favor of the Veteran, her gynecological disorder is the result of her active military service

4.  A chronic right hip disability was not shown in service, right hip arthritis was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran has a right hip disorder as a result of her active service.

5.  In a December 2015 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her increased rating claims for hemorrhoids and right toe disability.



CONCLUSIONS OF LAW

1.  The May 2007 rating decision denying service connection for a gynecological disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the May 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a gynecological disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  A gynecological disorder was incurred in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.A § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for withdrawal of the claims for entitlement to increased ratings for hemorrhoids and a right toe disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but she declined.

No VA examination was requested in relation to the issue of service connection for a right hip disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the evidence is unclear whether the Veteran actually has a current right hip disorder, but even if such were found, there is no competent evidence even suggesting that such a condition either began during or was otherwise caused by her military service.  To this end, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran has a right hip disorder as a result of her military service.  These statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by her statements at the time of separation. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a gynecological disorder was denied in May 2007.  The Veteran did not appeal the May 2007 rating decision, nor did she submit any new and material evidence within a year of the May 2007 rating decision.  See 38 C.F.R. §3.156(b).  The May 2007 rating decision thereby became final.

At the time of the May 2007 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.

Evidence received since the prior May 2007 rating decision include additional VA treatment records, SSA records, and private treatment records, including a statement from her physician reporting that her uterine fibroids and cysts began during service.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Gynecological Disorder

Service treatment records (STRs) show that the Veteran was found borderline anemic and treated with iron and vitamins in January 2001.  In August 2001, she had irregular menstrual cycles with increased pain and cramping, but on examination she had normal findings.  In April 2002, she complained of pelvic pain, but a pelvic examination was normal.

After her separation from service, an April 2004 ultrasound showed seven right pelvic masses and four fibroids.

In September 2015, the Veteran's physician Dr. Neshi Bakshi reviewed the Veteran's claims file.  Dr. Bakshi concluded that the Veteran did not receive the standard of care for her gynecological condition during her active service.  Dr. Bakshi opined that the Veteran's anemia, heavy and painful menstrual bleeding, fatigue due to fibroids, and endometriosis resulting in ovarian cysts began during her active service.

The opinion of Dr. Bakshi is given great probative weight as Dr. Bakshi reviewed the Veteran's claims file, referred to objective medical studies, and opined that the Veteran's gynecological disorder had its onset during her active service.

As such, when weighing the evidence of record, the Board finds that at most the evidence for and against the Veteran's claim is in relative equipoise.  In such circumstances, the regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Accordingly, the Veteran's claim for service connection for a gynecological disorder is granted.

Right Hip Disorder

In July 2009, the Veteran filed a claim seeking service connection for a right hip disorder, which was denied by November 2009 and April 2010 rating decisions.

The Veteran's STRs do not show any complaints, symptoms, treatment, or diagnosis for a right hip disorder.  She had normal examinations of her lower extremities at her entrance and exit physicals with no hip complaints noted.

The Veteran's treatment records after her separation from service show treatment for hip complaints, but contain no objective medical evidence documenting a right hip disability.

The Veteran's medical records show that a December 2005 right hip x-ray was normal.  Later, a November 2012 right hip x-ray was normal.

In October 2015, a physician completed a Hip and Thigh Conditions Disability Benefits Questionnaire.  The physician indicated that she had arthritis of both hips diagnosed in February 2014.  While the physician provided an opinion regarding her left hip, the physician provided no opinion regarding her right hip.  Furthermore, the record does not contain February 2014 radiological evidence showing right hip arthritis.

In addition to demonstrating a current disability, a veteran must show an incurrence of an injury in the service and a connection between the current disability and the injury incurred during the service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Even if the Veteran has been diagnosed with a right hip disorder, which is not reflected in the objective medical evidence, the Veteran's STRs do not document complaints, symptoms, treatment, or diagnosis for a right hip disorder during her active service, and imaging studies of the right hip failed on multiple occasions after service to show any chronic right hip disability, to include no showing of arthritis.  

Having reviewed the evidence, there is no showing of any right hip injury in service, and no evidence of a right hip disability for more than a decade after service.  Even then, the actual diagnosis of arthritis is not shown to have been based on actual imaging evidence.  However, regardless of whether a right hip disability is actually present, no competent evidence suggests that a right hip disability either began during or was otherwise caused by the Veteran's military service.
 
Consideration has been given to the Veteran's allegation that her right hip disorder was due to her active service.  She is clearly competent to report symptoms of right hip pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe right hip pain, she lacks the medical training or qualification either to diagnose a right hip disability or to relate it to her active service.  Id. 

The Board notes that no right hip problems were noted at either enlistment or at separation examinations, and a chronic right hip disability was not diagnosed within one year of separation from service.  As such, the Board finds that the evidence of record does not show continuous hip symptomatology since service.
 
The record contains no evidence of treatment for chronic right hip symptoms in service, the medical evidence does not document any right hip treatment for the year following his separation from service, and as such, the Veteran is not entitled to presumptive service connection for a right hip disorder.  The record does not show that the Veteran's right hip symptoms resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Accordingly, the criteria for service connection have not been met for a right hip disorder.  That is, the evidence does not show that a chronic right hip disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a right hip disorder has existed continuously since service.  Finally, the medical opinion of record does not establish a nexus between any current right hip disorder and her active service.  Therefore, the claim is denied. 

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  Id.  In the present case, in a December 2015 statement, the Veteran expressly withdrew her appeal with regard to the issues of entitlement to increased ratings for hemorrhoids and a right toe disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.







	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a gynecological disorder is reopened.

Service connection for a gynecological disorder is granted.

Service connection for a right hip disorder is denied.

The appeal of the claim of entitlement to a compensable rating for hemorrhoids is dismissed.

The appeal of the claim of entitlement to a compensable rating for a right toe disability is dismissed.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


